DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 are pending in this application.
	Claim 1 is amended in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 03/30/2021 have been fully considered.
Applicant argues that no reference teaches that specific brominated flame retardant recited in amended claim 1. This argument is moot for the following reason.
A new grounds of rejection has been made. Newly cited Yamasaki has been applied to teach the specific flame retardant 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shukushima (US 5650205 A) in view of Fujita et al. (US 20150093529 A1) and Yamasaki et al. (US 20150357810 A1).
Regarding claim 1, Shukushima teaches a hollow extrusion molded body (Col. 4 Lines 29-39 - see "tube") comprising a resin composition that contains a base resin (thermoplastic resin) composed of an ethylene-ethyl acrylate copolymer (abstract, Col. 1 Lines 63-67 and Col. 2 Lines 9-24), a brominated 
Shukushima does not teach wherein the magnesium hydroxide has an average particle size of 0.5 µm or more and 3.0 µm or less.
Fujita teaches a hollow extrusion-molded body (tube) comprising a resin composition (Fujita, Par. 0008, 0010-0012, and 0037) comprising a base resin (thermoplastic resin) of an ethylene-ethyl acrylate (Fujita, Par. 0008 and 0034) and a metal hydroxide which is magnesium hydroxide wherein the magnesium hydroxide has an average particle size (particle diameter) of 0.5 µm to 2.0 µm (Fujita, abstract, Par. 0009, 0016, and 0035). Fujita’s average particle size lies within the claimed range of 0.5 µm to 3.0 µm, and therefore satisfies the claimed range, see MPEP 2131.03.

Modified Shukushima does not teach wherein the brominated flame retardant is 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane.
Yamasaki teaches a hollow extrusion body (Yamasaki, Par. 0048, 0068-0069, 0083, and Figs. 1 and 3) comprising a base resin composition (Yamasaki, Par. 0048 and 0083-0085) which comprises a brominated flame retardant wherein the brominated flame retardant is 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane (Yamasaki, Par. 0032, 0057, and 0113).
Since both modified Shukushima and Yamasaki teach hollow extrusion bodies comprising a base resin composition which comprise a brominated flame retardant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yamasaki to modify modified Shukushima and use 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane as the brominated flame retardant. This would allow for excellent flame retardance without degrading the toughness and elongation required for a heat-recoverable article (Yamasaki, Par. 0032, 0057-0058, 0107-0113, and Tables 1-2).
Regarding claim 2, modified Shukushima further teaches a crosslinked body of a hollow extrusion-molded body, the crosslinked body being obtained by crosslinking the base resin (resin composition) of the hollow extrusion-molded body according to claim 1 (Shukushima, Col. 2 Line 65 - Col. 3 Line 21 and Col. 4 Lines 18-39).
.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shukushima (US 5650205 A) in view of Fujita et al. (US 20150093529 A1) and Yamasaki et al. (US 20150357810 A1) as applied to claim 3 above, further in view of  Shukushima et al. (US 5287894 A, hereby referred to as Shukushima (II)).
Regarding claim 4, modified Shukushima teaches all of the elements of the claimed invention as stated above for claim 3. Modified Shukushima does not teach a multilayered heat-shrinkable tube comprising the heat-shrinkable tube according to Claim 3 and an adhesive layer that is disposed on an inner peripheral surface of the heat- shrinkable tube and that contains a hot-melt resin.
Shukushima (II) teaches a multilayered heat-shrinkable tube comprising an inner adhesive layer, wherein the adhesive layer contains a hot-melt resin (Shukushima (II), abstract, Col. 2 Lines 14-25 – see “inner layer” and “non-foaming layer”).
Since both modified Shukushima and Shukushima (II) teach heat-shrinkable tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Shukushima (II), and create a multilayer heat-shrinkable tube by adding Shukushima (II)’s inner adhesive layer as an inner layer disposed on the heat-shrinkable tube of Shukushima. This would allow for a water-proof seal with the tube and an inner material, such as a pipe (Shukushima (II), Col. 3 Lines 11-21 and Col. 4 Lines 59-68).
Regarding claim 5, modified Shukushima teaches the multilayered heat-shrinkable tube according to Claim 4, wherein the hot-melt resin is a polyamide resin (Shukushima (II), Col. 3 Lines 11-17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J KESSLER/Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782